{¶ 22} I concur in judgment only because I believe our original decision, which reversed the trial court's denial of the motion for relief from judgment, was in error. Nonetheless, that decision became law of the case in the absence of a decision to the contrary by the Supreme Court. While this latest decision appears to "whipsaw" the trial court, I am forced to conclude the result is proper given the finality of our original decision.
Evans, P.J.: Concurs in Judgment only.
Harsha, J.: Concurs in Judgment only with Opinion.